December 22, 1975



TheHonorabl~ %nryWade                 c&Lion No. H-753
DistrictAttamey
m1lascounty awermnmt center           Ra: Whetherawuntyamis-
Dallils,Texas 75202                   sionerscourtcan set a
                                      madatmy rstirm8ant age when
                                      the countyhas a civil service
                                      cannission.
Dear Mr. Wade:

     You have requestedour opinioncmoemiq whethera countyannissioners
court in a axnty havinga civilservicecmnissicnmay establisha
maximunremtage       of at least65 years. Youalso ask whethersuch
an orderof the courtwould prevailover an inconsistent
                                                    regulationof
the civilservicecunnission.
     AttorneyGeneralOpinionsC-178 (1963)and k8-1050(1961)ruled
that a carmissioners
                   courthad the pcwerto set a retirenentagefor
mstanmty enployees.Howaver,article2372h-6,V.T.C.S.,was subse-
quentlyenactedin 1971 and providesfor the creationof countycivil
setice carmissions.Such anrnissions are authorizedto 'make,publish,
and enforcerules.. . relatingto . . .(4)layoffsand dismissals:. . .
and (7)othermattershavingto dowith selectlon  of anployeesand their
advancement,rights,benefits,aridhvrkingamdhiozs. . . .' Sec.
S(a).
     In our view theseprovisionsof article2372h-6are sufficiently
broadto authorize  a civil servicecannissionto set a -tory     retire-
ment age so longas it is not set l&w than 65 years. V.T.C.S.art.
6252-14. Theout-of-state   caseswe havediscoveredsupport  this resolu-
tion. lxddv.  VanRi
            --+           51 A.2d 34 (N.J.1947);ses also Karrick v.
EoardofWlcat~mo        3ndlayS&a31 District,190~~25677Xo~
m;-i&rrberger v-Watson, 114 N.E.2d15 (N.Y.1953);Cawleyv.    -- Board
of Trustees,76 S.E.2d687.Va. 1953).




                            p. 3188
     sincethepd.orcpinicmsofthisofficedidmtczncem aamties
&aid had a civilsemice anmissim, and sincetheywsrebasedon the
andssimers axrt's generalauthority over enplcyees,wk& nut believe
themtoammJlyalrquestions. Whereaonmtyhascreatedacivil
sewice amnis5~m, thatanmissionhasgeneraltegulatixyauthority
over countynp:7y-es. See AttorneyGeneralC@nicx~H-619 (1975). In
our opinionthisautbri~su@snts the impliedauthxityofoxmks-
sionerscourtsm         ret.iremntages. lhus a amnissiaers court
in a car&y havinga +vil serviceonmisaim doss not have the autbrity
to set amardatoryrzetummtage; thatauthoritylieswiththe civil
semice camtissian.
                        SUMMARY

         In a axmty whichhas createda civilservicecmnission
         pursuantto article2372h-6,V.T.C.S.,the civilservice
         cannissionratherthan the amissioners anrt has the
         autbrity to enactarmndatoryretiremantage for aoploy-
         ess subjectto its jurisdidon so longas suchageis
         notsetla+srthan65years.




                               AttorneyGeneralof l&xi




                             p. 3189